DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 23 and 29, the limitation “determine whether or not a blood vessel is located in a central portion in a scanning direction of the scan region….cause the display not to display the distance if the blood vessel is not located in the central portion” is not mentioned in the specification and is considered new matter.  Notably, no computer processing algorithm for carrying out the determination is disclosed.  Similarly, no computer processing algorithm for causing the display to “not” display a distance when the blood vessel is “not” located in the central portion is disclosed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7, 9-10, 12, 14-15, 17-22, and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 6464641; hereinafter Pan) in view of Glossop et al. (US 2010/0217117; hereinafter Glossop) and Chono (US 2011/0178405).
Pan shows an ultrasound diagnostic apparatus and method of use comprising: an ultrasound probe adapted to be applied on a surface of a subject and configured to perform ultrasound scanning 5for a scan region in the subject (column 1, lines 10-20; Figure 1); and processing circuitry (column 1, lines 25-32) configured to calculate a distance between a blood vessel located on scan lines arranged in a central portion of the scan region and the surface, and cause a display to display a value based on the distance, (display graphics including lines which represent the distance; column 5 line 55-column 6, line 55; Figure 6).  
Pan also shows wherein 15the ultrasound scanning comprises a scan for acquiring Doppler image data for a region of interest in the scan region, and the processing circuitry is configured to calculate the distance by analyzing, among a result of the scan, a 20part corresponding to the central portion (Doppler image data; column 5 line 55-column 6, line 55; Figure 6); wherein the ultrasound scanning comprises a first scan for acquiring B-mode image data for the scan region, and a 25second scan for acquiring Doppler image data for a region of interest in the scan region, and the processing circuitry is configured to calculate- 47 - the distance by analyzing, among a result of the first scan or the second scan, a part corresponding to the central portion (combined B-mode and Doppler; column 3, line 25-column 4, line 30); wherein the ultrasound scanning comprises a scan for acquiring B-mode image data for the scan region, and the processing circuitry is configured to calculate the distance by analyzing, among a result of the scan, a 10part corresponding to the central portion (combined B-mode and Doppler; column 3, line 25-column 4, line 30);  wherein the processing circuitry is configured to cause the display to display neither the distance nor the value, if the central portion of the scan region does not comprise the blood vessel (the processing circuitry of an ultrasound system is considered to be configured in such a manner that it will not display data which has not been acquired; for example, if the ultrasound system acquires an image with no blood vessel, the system would necessarily not mark a center of a blood vessel as no blood vessel would be present); wherein the processing circuitry is configured to cause the display to display a measurement line extending from the blood vessel in the central portion to the surface (Figure 6); wherein the processing circuitry is configured to cause the- 48 - display to display none of the distance, the value, or the measurement line, if the central portion of the scan region does not comprise the blood vessel (the processing circuitry of an ultrasound system is considered to be configured in such a manner that it will not display data which has not been acquired; for example, if the ultrasound system acquires an image with no blood vessel, the system would necessarily not mark a center of a blood vessel as no blood vessel would be present); a linear probe (transducer 2; Figure 1).
Pan fails to show calculating a distance based on a result of the ultrasound scanning, and Pan fails to show displaying a “numerical” value of the distance.
Pan fails to show calculating a distance between a blood vessel located in a central portion in a scanning direction of the scan region and a surface of the ultrasound probe.
Pan fails to show cause the display to display the blood vessel, and display the distance at a position corresponding to the displayed blood vessel in real-time.
Glossop discloses a method and system for aiding surgical procedures using ultrasound imaging.  Glossop teaches calculating a distance based on a result of the ultrasound scanning, and displaying a numerical value of the distance ([0074], Figure 5).  Glossop teaches cause the display to display the blood vessel, and display the distance at a position corresponding to the displayed blood vessel in real-time (Figure 5).  Glossop teaches wherein the processing circuitry is configured to calculate, if a plurality of blood vessels are located in the central portion, a distance between the surface of the ultrasound probe and a blood vessel that is closest to the surface of the ultrasound probe among the plurality of blood vessels (plurality of blood vessels are considered to exist in the patient, and will be imaged when scanning beneath patient’s skin surface; Glossop is concerned specifically with the portal vein, and the processing circuitry of Glossop is considered to identify the specific portal vein from amongst a plurality of other vessels; [0065], [0067], [0071]-[0074])
Chono discloses an ultrasound diagnostic apparatus.  Chono teaches a blood vessel represented by a short axis image ([0052]-[0053]; Figure 7).  Chono teaches calculating a distance between a blood vessel located in a central portion in a scanning direction of the scan region and a surface of the ultrasound probe ([0043]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Pan to calculate a distance based on a result of the ultrasound scanning, and to display a numerical value of the distance as taught by Glossop, in order to provide the user with additional diagnostic information, and in order to help the user more easily visualize/understand the structures in the ultrasound images.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Pan and Glossop to calculate a distance a distance between a blood vessel located in a central portion in a scanning direction of the scan region and a surface of the ultrasound probe as taught by Chono, as this will allow for an accurate determination of the depth of the blood vessel beneath the patient’s skin in relation to the medical device, providing the user a more realistic visualization of the patient’s anatomy.
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Pan and Glossop to utilize a short axis image as taught by Chono, as this will be particularly beneficial during a cardiac imaging procedure in order to accurately characterize and visualize the shape of the patient’s heart.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 6464641; hereinafter Pan) in view of Glossop et al. (US 2010/0217117; hereinafter Glossop) and Chono (US 2011/0178405) as applied to claims 1 and 9 above, and further in view of Di Giuliomaria et al. (US 4757822; hereinafter Di Giuliomaria).
Pan fails to show wherein the value based on the distance is the distance multiplied by square root of 2.
Di Giuliomaria discloses an ultrasound system for location of a blood vessel.  Di Giuliomaria teaches wherein the value based on the distance is the distance multiplied by square root of 2 (taking the square root of the cross section of the vessel will produce a signal proportional to the radius of the cross-section, the radius corresponding with the distance to the center of the vessel; column 4, lines 32-45).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Pan,  Glossop, and Chono to calculate the radius of the vessel by taking the square root of the distance of the cross-section as taught by Di Giuliomaria, in order to aid in identifying the center of the vessel and in order to provide the operator with additional information regarding the precise location of the center of the vessel by determining its radius and providing information regarding the radius to the operator.

Claims 23 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 6464641; hereinafter Pan) in view of Glossop et al. (US 2010/0217117; hereinafter Glossop), Chono (US 2011/0178405), and Ogasawara et al. (US 2017/0340309; hereinafter Ogasawara).
Pan shows an ultrasound diagnostic apparatus and method of use comprising: an ultrasound probe adapted to be applied on a surface of a subject and configured to perform ultrasound scanning 5for a scan region in the subject (column 1, lines 10-20; Figure 1); and processing circuitry (column 1, lines 25-32) configured to calculate a distance between a blood vessel located on scan lines arranged in a central portion of the scan region and the surface, and cause a display to display a value based on the distance, (display graphics including lines which represent the distance; column 5 line 55-column 6, line 55; Figure 6).  
Pan also shows wherein 15the ultrasound scanning comprises a scan for acquiring Doppler image data for a region of interest in the scan region, and the processing circuitry is configured to calculate the distance by analyzing, among a result of the scan, a 20part corresponding to the central portion (Doppler image data; column 5 line 55-column 6, line 55; Figure 6); wherein the ultrasound scanning comprises a first scan for acquiring B-mode image data for the scan region, and a 25second scan for acquiring Doppler image data for a region of interest in the scan region, and the processing circuitry is configured to calculate- 47 - the distance by analyzing, among a result of the first scan or the second scan, a part corresponding to the central portion (combined B-mode and Doppler; column 3, line 25-column 4, line 30); wherein the ultrasound scanning comprises a scan for acquiring B-mode image data for the scan region, and the processing circuitry is configured to calculate the distance by analyzing, among a result of the scan, a 10part corresponding to the central portion (combined B-mode and Doppler; column 3, line 25-column 4, line 30);  wherein the processing circuitry is configured to cause the display to display neither the distance nor the value, if the central portion of the scan region does not comprise the blood vessel (the processing circuitry of an ultrasound system is considered to be configured in such a manner that it will not display data which has not been acquired; for example, if the ultrasound system acquires an image with no blood vessel, the system would necessarily not mark a center of a blood vessel as no blood vessel would be present); wherein the processing circuitry is configured to cause the display to display a measurement line extending from the blood vessel in the central portion to the surface (Figure 6); wherein the processing circuitry is configured to cause the- 48 - display to display none of the distance, the value, or the measurement line, if the central portion of the scan region does not comprise the blood vessel (the processing circuitry of an ultrasound system is considered to be configured in such a manner that it will not display data which has not been acquired; for example, if the ultrasound system acquires an image with no blood vessel, the system would necessarily not mark a center of a blood vessel as no blood vessel would be present); a linear probe (transducer 2; Figure 1).
Pan fails to show calculating a distance based on a result of the ultrasound scanning, and Pan fails to show displaying a “numerical” value of the distance.
Pan fails to show calculating a distance between a blood vessel located in a central portion in a scanning direction of the scan region and a surface of the ultrasound probe.
Pan fails to show processing circuitry configured to determine whether or not a blood vessel is located in a central portion in a scanning direction of the scan region, and cause the display to not display the distance if the blood vessel is not located in the central portion.
Glossop discloses a method and system for aiding surgical procedures using ultrasound imaging.  Glossop teaches calculating a distance based on a result of the ultrasound scanning, and displaying a numerical value of the distance ([0074], Figure 5).
Chono discloses an ultrasound diagnostic apparatus.  Chono teaches a blood vessel represented by a short axis image ([0052]-[0053]; Figure 7).  Chono teaches calculating a distance between a blood vessel located in a central portion in a scanning direction of the scan region and a surface of the ultrasound probe ([0043]).
Ogasawara discloses an ultrasound diagnostic probe.  Ogasawara teaches processing circuitry configured to determine whether or not a blood vessel is located in a central portion in a scanning direction of the scan region, and cause the display to not display the distance if the blood vessel is not located in the central portion (determine presence/absence of blood vessel in a frame; [0205]-[0206]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Pan to calculate a distance based on a result of the ultrasound scanning, and to display a numerical value of the distance as taught by Glossop, in order to provide the user with additional diagnostic information, and in order to help the user more easily visualize/understand the structures in the ultrasound images.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Pan and Glossop to calculate a distance a distance between a blood vessel located in a central portion in a scanning direction of the scan region and a surface of the ultrasound probe as taught by Chono, as this will allow for an accurate determination of the depth of the blood vessel beneath the patient’s skin in relation to the medical device, providing the user a more realistic visualization of the patient’s anatomy.
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Pan and Glossop to utilize a short axis image as taught by Chono, as this will be particularly beneficial during a cardiac imaging procedure in order to accurately characterize and visualize the shape of the patient’s heart.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Pan, Glossop, and Chono, to determine whether or not a blood vessel is located in a central portion in a scanning direction of the scan region as taught by Ogaswara, as this will provide additional accuracy in locating the blood vessel beneath the surface of the patient’s skin.  Furthermore, in the combined inventio of Pan, Glossop, Chono, and Ogasawara, which determines the presence/absence of the blood vessel, it would have been obvious to select which data to output to the display, or to select which data is not output to the display.  It would be obvious to one of ordinary skill in the art, to not display the distance calculation when the vessel is absent, as there would be no relevant distance value to display.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/           Primary Examiner, Art Unit 3793